PER CURIAM
Employment Division appeals its referee’s order that services performed by 21 truck owner-operators who leased their trucks to Turley do not constitute taxable “employment” under ORS 657.040. The facts in Combined Transport, Inc. v. Employment Division, 81 Or App 31, 724 P2d 832, mod 82 Or App 127, 727 P2d 979, rev den 302 Or 460 (1986), are virtually indistinguishable from those found by the referee. We remand for reconsideration in the light of that case.
Reversed and remanded for reconsideration.